Citation Nr: 1421278	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-38 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran served on active duty from June 1960 to June 1980. He died in March 2006.  The appellant claims as his surviving spouse.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO.

The Board remanded the case in July 2010 for additional due process considerations and development, which was completed.  The RO obtained the requested medical opinion and private medical records.  The case was returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders). 

The Virtual VA claims file has been reviewed.  Documents contained therein are either duplicative of those in the paper claims file or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.  


FINDINGS OF FACT

1.  The Veteran is shown to have served in the Republic of Vietnam and is presumed to have been exposed to Agent Orange.

2.  At the time of death, the Veteran was service connected for traumatic hyperemia of the left eye with photophobia, rated as 10 percent disabling, and for prostate cancer, status-post radical retropubic prostatectomy with bilateral pelvic lymphadenectomy, rated as noncompensable.

3.  The Veteran died in March 2006 as the result of acute leukemia.

4.  The Veteran is not shown to have manifested complaints or findings referable to leukemia or another related form of cancer in service or for many years thereafter.   

5.  The fatal acute myelogenous leukemia is not shown to be due to the Veteran' presumed exposure herbicide incident to his service in the Republic of Vietnam or another event or incident of his extensive period of active service.  

6.  The fatal acute myelogenous leukemia is not shown to have been caused or aggravated by the service-connected prostate cancer or eye disability.    

7.  Neither the service-connected prostate cancer residuals, nor the service-connected eye disability is shown to have caused or played a material or substantial role in producing or accelerating the Veteran's demise.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by acute myelogenous leukemia was not due to presumed herbicide exposure or other disease or injury that was incurred in or aggravated by his active service; nor may it be presumed to have been incurred therein; nor was it proximately due to or the result of the service-connected prostate cancer or eye disability.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2013).


2.  A service-connected disability did not cause or materially or substantially contribute in producing  the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As this appeal concerns a claim for service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in July 2010, to the appellant.  This letter satisfied the requirements of Hupp by notifying the appellant of the Veteran's service-connected conditions, as well as the evidence and information to substantiate her claim for the cause of the Veteran's death on the basis of a service-connected disorder and on the basis of a disorder that is not yet service-connected.  The letter also informed her of her and VA's respective duties for obtaining evidence. 

The AOJ decision that is the basis of this appeal was decided prior to the issuance of an initial, appropriate VCAA notice.  However, the appellant's claim was readjudicated in the June 2011 supplemental statement of the case.  As such, any defect with respect to timing of the VCAA notice is not prejudicial.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  See Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  

Here, a medical opinion was obtained responsive to the claim of service connection of the Veteran's death.  The opinion was conducted by a medical professional, following a thorough review of the claims file.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the appellant's claim for service connection of the cause of the Veteran's death.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met. 

The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2013). 

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2013).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013). 

A contributory cause of death is inherently one that is not related to the principal cause. In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); Notice, 61 Fed. Reg. 41, 442-49  (1996); Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540  (June 8, 2010).  

As will be discussed, the evidence reflects that the Veteran was diagnosed with and treated for prostate cancer, one of the diseases presumed service connected in veterans exposed to Agent Orange.  He was therefore entitled to, and granted, service connection for prostate cancer on a presumptive basis due to his exposure to Agent Orange.  

However, the Veteran's terminal acute leukemia was not a chronic B-cell leukemia, and there is no presumptive basis for linking the onset of this form of cancer to his  presumed Agent Orange exposure or another event or incident of service.

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including a malignant tumor, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. As leukemia is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As an initial matter, the Board notes that the Veteran had service in the Republic of Vietnam.  As such, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are potentially applicable.  However, the appellant does not claim that the Veteran's acute leukemia was the result of combat with the enemy; she contends that his death from acute leukemia is due to Agent Orange exposure.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

At the time of his death, the Veteran was in receipt of service connection for traumatic hyperemia of the left eye with photophobia, rated as 10 percent disabling, and prostate cancer, status-post radical retropubic prostatectomy with bilateral pelvic lymphadenectomy, rated as noncompensable.

The Veteran died in March 2006 and the death certificate identified that the primary, and only, cause of death as being acute leukemia. 

There is no evidence of acute leukemia in service.  The service treatment records do not contain any notations regarding the Veteran's blood and the Veteran's multiple service examination reports indicate that all systems were normal. 

In a September 2007 statement, R.M.I., M.D. indicated that he treated the Veteran for myelodysplastic syndrome that transformed into acute myelogenous leukemia.  

The physician noted that the Veteran was first found to be thrombocytopenic in 1999 and added that the Veteran had a long history of military service, which included Agent Orange exposure that had been linked to bone marrow and/or stem cell disorders.  

Dr. I noted that the Veteran's myelodysplasia, which transformed into acute myelogenous leukemia, was a stem cell/bone marrow disorder.

The private treatment records from Shady Grove Adventist Hospital, Shenandoah Oncology Associates, and R. V. B., M.D. showed treatment for myelodysplastic syndrome and thrombocytopenia secondary to myelodyplastic syndrome.

A VA medical opinion was obtained in May 2011.  Following a review of the claims file, the VA examiner noted that the Veteran's myelodysplastic syndrome was initially diagnosed in 1999 and progressed to acute myelogenous leukemia (AML), which was diagnosed in 2005.  

The VA examiner acknowledged that the Veteran, prior to his death, asserted that his thrombocytopenia was due to Agent Orange exposure, but pointed out that the thrombocytopenia was actually due to his myelodysplastic syndrome.  

The examiner opined that the Veteran's Agent Orange exposure was not the cause of his myelodysplasia, which progressed to acute myelogenous leukemia, as the hematologic disorders presumed to due to Agent Orange exposure did not involve disorders of the myeloid cells; the leukemias and other hematologic disorders included as presumptively due to Agent Orange exposure were lymphocytic cell diseases, not myeloid cell diseases.  

The VA examiner further noted that none of the disorders included in myelodysplastic syndrome (i.e., thrombocytopenia) involved lymphocytic cells.  The VA examiner concluded that the Veteran's death was not related to Agent Orange exposure as it originated from a myeloid cell malignancy.  

In a June 2011 addendum by the same VA examiner, he opined that the Veteran's treatment for service-connected prostate cancer did not contribute to the development of myelodysplastic syndrome or acute myelogenous leukemia.  The VA examiner reviewed the Veteran's medical records related to his treatment for prostate cancer and found that there was no evidence that the Veteran was treated with radiation or chemotherapy; the Veteran was solely treated with a radical retropubic prostatectomy in February 1995.  

The VA examiner noted that a review of the pathology report indicated that the Veteran's tumor was contained within the prostate and that the Veteran had an excellent recovery.  

The VA examiner concluded that the Veteran's myelodysplastic syndrome and acute myelogenous leukemia, which caused his death, could not have been caused by radiation or chemotherapy, since he did not receive such treatment for his prostate cancer.

Upon careful and thorough consideration of the evidence of record, the Board finds that service connection for the cause of the Veteran's death must be denied in this case.  

As noted, the evidence indicates that acute myelogenous leukemia was not manifested in service or within the one year presumptive period or for many years thereafter.  Likewise, the evidence establishes that acute myelogenous leukemia was unrelated to the Veteran's treatment for prostate cancer.

Post-service treatment records and the Veteran's death certificate do not establish that the acute myelogenous leukemia that caused the Veteran's death is related to the Veteran's presumed in-service Agent Orange exposure or in any other way to his active duty service.  

Here, the Board has a clear medical opinion finding that the Veteran's acute myelogenous leukemia is unrelated to the Veteran's service, including his presumed Agent Orange exposure due to service in the Republic of Vietnam.  

The Board acknowledges that there is positive evidence in the lay pleadings of the appellant, and the September 2007 statements from Dr. I, but finds that these statements, the positive medical evidence, to be of little probative value.  

The Board also notes that a close reading of Dr. I's statements establishes that the Veteran's treating providers did not actually establish that the Veteran's acute myelogenous leukemia was causally related to the Veteran's service, including Agent Orange exposure, or any of his service-connected disabilities.  

In this regard, the Board notes that Dr. I merely discussed the possibility of a relationship between Agent Orange exposure and certain bone marrow and stem cell disorders; he does not state that the Veteran's acute myelogenous leukemia is the kind of bone marrow and stem cell disorder that could be related to Agent Orange exposure, nor does he state that the Veteran's acute myelogenous leukemia is related to his service.  

However, the VA examiner noted that there was no association between myeloid cell disorders and Agent Orange exposure in any of the medical literature.  
In this regard, the May 2011 VA examiner found that, as the Veteran's acute myelogenous leukemia did not develop until many years after service, and was a disease of the myeloid cells, versus the lymphocytic cells, it was not likely related to the Veteran's service.  

In short, the VA examiner found that the Veteran's exposure to Agent Orange did not cause or aggravate his acute myelogenous leukemia and that the Veteran's acute myelogenous leukemia was not otherwise due to, related to, or aggravated by any event, injury, or illness of the Veteran's military service.  

The Board also has a clear medical opinion finding that the Veteran's acute myelogenous leukemia was unrelated to the Veteran's treatment for service-connected prostate cancer.  The VA examiner found that there was no association between the Veteran's treatment for prostate cancer in 1995 and his 2005 diagnosis of acute myelogenous leukemia.  

The VA examiner noted that there was no evidence that the Veteran underwent radiation or chemotherapy treatment for his service-connected prostate cancer, and thus his acute myelogenous leukemia did not, and could not, result from such treatment.  

The opinions of the VA examiner are reasoned and consistent with the actual factual record.  The Board finds these opinions to be highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

As to the assertions of the appellant of her belief that the Veteran's acute myelogenous leukemia was related to Agent Orange, while lay statements are competent as to some matters of diagnosis and etiology, cancer is the type of medical matter as to which the courts have specifically found lay witnesses are not competent to testify.  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  In particular, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308  -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  

The Board is sympathetic to the appellant's sincere belief that the Veteran's death was in some way related to his long active service, including his presumed Agent Orange exposure during his service in the Republic of Vietnam.  Nonetheless, there is no indication that she has received any medical training or has had medical experience sufficient to render her competent to render such an opinion.  

Regarding the appellant's alternative claim that the Veteran's death from acute myelogenous leukemia was somehow related to his service-connected prostate cancer, the Board finds that there is no such relationship between the service-connected prostate cancer and his death from acute myelogenous leukemia.  

The appellant has provided no medical evidence suggestive of such a link, and there is nothing in the claims file to suggest such a link; the appellant has merely posited another theory of entitlement, one without a basis.  

An appellant is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such a case such as this.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, there is no competent evidence that either service-connected disability played any role in the cause of death.

Based upon the foregoing, service connection for the cause of the Veteran's death may not be granted and this appeal is denied.  There is no evidence to establish the presence of an abnormality, disease or pathology during service which is causally related to the Veteran's death from acute myelogenous leukemia.  

Given the absence of any evidence of the Veteran's terminal acute myelogenous leukemia for many years following separation from service, and in the absence of any competent medical evidence that this fatal disease is related to an in-service injury or disease, including Agent Orange exposure and treatment for his service-connected prostate cancer, the preponderance of the evidence is against the claim for service connection.  

As the preponderance of the evidence is against the claim, service connection for the cause of the Veteran's death must be denied. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990); 38 U.S.C.A. § 5107(b).



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


